Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00473-CV

      ARC PARKLANE, INC. D/B/A PARKLANE WEST HEALTHCARE CENTER,
                                 Appellant

                                                  v.

   Belen BETTS, Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and
                               Shirle Betts, and Dana Gibson,
                                          Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-10178
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties have filed a joint motion to dismiss this interlocutory appeal. We grant the

motion. See TEX. R. APP. P. 42.1(a)(2). The motion does not disclose an agreement regarding the

assessment of costs; accordingly, all costs of this appeal are assessed against appellant. See TEX.

R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM